DETAILED ACTION

Allowable Subject Matter
Claims 1-10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 15 and 16, namely:

an information processing method, comprising: 
Page 8 of 13Application No. 16/979,950Reply to Office Action of October 25, 2021controlling a display device to display a first image in a first display region of the display device and a second display region of the display device, respectively, 
wherein the first display region is adjacent to the second display region, 
a display timing of the first display region is different from a display timing of the second display region, the first image is superimposed over a real space, and 
a boundary between the first display region and the second display region is parallel to a scanning direction of a raster scan; 
controlling the display device to transform the first image in the first display region and the first image in the second display region based on changes in position posture information associated with the display device; and 
in distortion correction of the first image based on a shape of the display device, controlling the display device to maintain continuity between the first image in the first display region and the first image in the second display region based on the changes in the position posture information in a direction perpendicular to the scanning direction, as recited in claim 15 and similarly in claims 1 and 16. 
	The closest prior art to the above features of Applicant’s independent claims includes what is of record in this application, and of those, in particular: U.S. Patent Application Publication No. 2016/0364904 (“Parker”).  Parker teaches managing at least 2 different display regions of a HMD, said regions corresponding to left and right halves, or regions (see para. 13). These two regions (left and right) are adjacent to each other, with mutually different display timings (e.g. paras. 13-16 and 22-28). Parker also teaches controlling displayed images in each region based, i.e. on changes in posture information relating to the HMD display device (see e.g. paras. 18-24).  However, Parker, alone or in combination with remaining prior art of record, would not have rendered obvious the exact combination of features per Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613